Citation Nr: 1509964	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for a bilateral knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for a sleep disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and to include as secondary to a service-connected thoracolumbar spine disorder, restless leg syndrome, or chronic joint pain.

4.  Entitlement to service connection for bilateral restless leg syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.    


REPRESENTATION

Veteran represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from November 18, 1985 to January 15, 1991; from November 1, 2006 to November 18, 2006; and from September 30, 2007 to October 8, 2007.  The Veteran also served in the Air Force Reserve and Illinois Air National Guard from 1991 to 1999 and from 2005 to 2010.  He had service in the Southwest Asia Theater of Operations during the Persian Gulf War from August 1990 to January 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system also reveals service treatment records and VA examinations that are duplicates of records already present in the VBMS file.  

The Board remanded this case in August 2013 for a videoconference hearing.  In February 2014, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.  

The Board again remanded this case in May 2014 for further development.  In the May 2014 decision, the Board also granted the issue of an increased rating for a thoracolumbar spine disability.  That issue is no longer on appeal before the Board.  The case has been returned to the Board for further appellate consideration.  

The issues of entitlement to service connection for carpal tunnel syndrome/arthritis of the wrists and hands and bilateral foot/ankle disorders have been raised by the record, but have not been properly adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).  

The issue of service connection for bilateral restless leg syndrome is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War period.

2.  The Veteran's current bilateral knee and joint (shoulder and elbow) disorders did not manifest in service or within one year of service, and are not related to his period of active military service, to include assumed chemical and environmental exposures during his Persian Gulf service.

3.  The Veteran's sleep apnea disorder is aggravated beyond its natural progression by the Veteran's service-connected thoracolumbar spine disability.  


CONCLUSIONS OF LAW

1.  A joint pain disorder was not incurred in or aggravated by active service, to include active military service in the Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

2.  A bilateral knee disorder was not incurred in or aggravated by active service, to include active military service in the Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, a sleep apnea disorder is secondary to a service-connected thoracolumbar spine disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310(b) (2014).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

For the service connection issues being denied for joint pain and a bilateral knee disorder, review of the claims folder reveals compliance with VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in May 2009.  This letter effectively satisfied the notification requirements consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the service connection issues; (2) informing him about the information and evidence the VA would seek to provide; (3) and informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also included a guide pertinent to claims based on Persian Gulf service.  Furthermore, the May 2009 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In the present case, for the service connection issues listed above, the RO issued all required VCAA notice in May 2009 prior to the November 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no substance or timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), National Guard and Air Force Reserve records, VA examinations, VA treatment records, and certain private treatment records.  The Veteran has submitted personal statements, argument from his representative, hearing testimony, and private medical evidence.  

The Veteran was also provided August 2014 VA examinations with medical opinions, and an October 2014 addendum opinion, addressing the etiology of his current joint pain and bilateral knee disorders.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As explained further below, these examinations and opinions were thorough, supported by explanations, based on a review of the relevant evidence of record, and supported by clinical evidence of record.  The Veteran has not submitted any contrary medical nexus opinion of record.  There is no basis for any further VA examinations for these particular issues as the Board finds them adequate.

With regard to the February 2014 videoconference hearing, a Veterans Law Judge (VLJ) who chairs a Board hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the February 2014 hearing, the VLJ outlined the service connection issues on appeal and engaged in a colloquy as to substantiation of the claims.  The representative and the VLJ asked questions to ascertain the onset, etiology, and symptoms of the joint pain and bilateral knee disabilities.  The Veteran showed actual knowledge of the evidence needed to substantiate all of his claims.  Potential favorable outstanding medical evidence was discussed, including the possibility of a VA examination to determine etiology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  In short, the videoconference hearing was legally sufficient.

Finally, the AOJ substantially complied with the Board's August 2013 and May 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Specifically, pursuant to the remands, the AOJ scheduled the Veteran for a February 2014 videoconference hearing; secured additional VA treatment records; and afforded the Veteran August 2014 VA examinations to determine the etiology of the Veteran's joint pain and bilateral knee disorders.  The AOJ has substantially complied with the Board's instructions and Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Service Connection for Joint Pain/Bilateral Knee Disorder

The Veteran contends that generalized joint pain to the elbows, shoulders, and neck, and a bilateral knee disorder developed progressively over time as the result of his documented July 1988 active duty injury in which the Veteran fell off the canopy of F-4 aircraft.  He also indicates that his generalized joint pain is the result of various assumed toxic chemical and environmental exposures from his Persian Gulf service from August 1990 to January 1991.  See February 2014 video testimony at pages 9-11, 13-16.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1335-37 (Fed. Cir. 2013).  In the present case, arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if this disease is noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

In addition, a claimant may establish service connection for chronic diseases listed in § 3.309(a) by showing continuity of symptoms since service.  38 C.F.R. 
§ 3.303(b); Walker, 708 F.3d at 1339 (providing that continuity of symptoms provision is "an alternative route to service connection for specific chronic diseases").  Application of the continuity of symptoms regulation requires, at a minimum, a demonstration that a chronic condition was "noted" during service or during the presumptive period and evidence of post-service continuity of symptoms.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336 ("Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.").

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Medical evidence is not categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In addition, service connection is granted for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 77 Fed. Reg. 63,225 - 63,227 (October 16, 2012) (final rule).     

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317(a)(2)(i).  If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

There must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  The symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014).  

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  The Board must explain its selection of analogous Diagnostic Code.  Id. at 472.  

Compensation shall not be paid for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for joint pain and a bilateral knee disorder.   

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been diagnosed with bilateral knee osteoarthritis and chondromalacia patella.  In addition, he has been diagnosed with osteoarthritis of the shoulders and left elbow tendonitis.  See National Guard medical records and X-rays dated from 2008 to 2010; August 2014 VA examinations; VA X-rays dated in November 2013.  Thus, the evidence clearly reveals current joint and knee disabilities for the Veteran.  Thus, the first element of service connection is met for these particular disorders.  However, VA X-rays of the cervical spine dated in November 2013 were normal and there was no diagnosis of arthritis of the neck / cervical spine or any other neck disorder.  

Initially, a Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes the following:  active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.  Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

The veteran does not allege, and the evidence does not otherwise show, that his joint pain or bilateral knee disorders were incurred in or aggravated by any previous or subsequent periods of ACDUTRA or INACDUTRA during his service in the Air Force Reserve and Illinois Air National Guard from 1991 to 1999 and from 2005 to 2010.  Therefore, this issue is not for consideration.  

In addition, the Board finds that the second element of service connection, an in-service event or injury during active duty, is not met.  STRs dated in July 1988 during active duty document an injury in which the Veteran fell off the canopy of F-4 aircraft causing bilateral heel and buttocks pain.  X-rays at that time were normal and there was no complaint, treatment, or diagnosis for a knee, shoulder, elbow, or neck condition at the time of incident.  Moreover, during active duty, at a July 1990 Report of Medical History, the Veteran denied any history of joint pain or knee pain.  No joint pain or knee disorder was assessed upon objective examination at that time as well.  

Moreover, the Veteran's STRs are entirely negative for any diagnosis of arthritis of the knees, shoulders, neck, or left elbow tendonitis.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a nexus.  Although arthritis is an enumerated "chronic disease", this disorder in the present case is not "shown" in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  No such diagnosis or other comparable showing of arthritis for any joint is of record during service.  

In addition, there is also no allegation or evidence of incurrence or aggravation of arthritis of the knees, shoulders, neck, or left elbow tendonitis during his latter, shorter periods of active duty from November 1, 2006 to November 18, 2006; and from September 30, 2007 to October 8, 2007.  

Regarding the third element, or nexus through continuity of symptomatology under 38 C.F.R. § 3.303(b), the Veteran does not assert, and the evidence does not indicate, continuous, ongoing symptoms of joint pain to the knees, shoulders, neck, and left elbow after his separation from service in January 1991.  See 38 C.F.R. 
§ 3.303(b); Walker, 708 F.3d 1335-1337.  At subsequent National Guard Report of Medical Histories dated in July 1995 and March 2005, the Veteran denied any history of joint pain, except for his low back, carpal tunnel syndrome, and plantar fasciitis (issues that either are not on appeal or are referred in the introduction).  National Guard examinations dated in July 1995 and March 2005 are negative for a joint disorder of the knees, shoulders, neck, and left elbow.  National Guard health histories dated in July 1996 and September 1997 are negative for joint pain.  A September 1994 VA Persian Gulf clinic treatment record documents no neck pain for the Veteran.  These records are significantly probative evidence against any continuity of symptoms at that time, which was a few years post active service discharge in 1991.  Of great significance is the fact that the first post-service report of symptoms of a bilateral knee problems is National Guard medical records and X-rays dated from 2008 to 2010, which first diagnosed bilateral knee arthritis and chondromalacia patella, and a November 2009 National Guard record, which first assessed left elbow tendonitis.  This was years after discharge from active service in 1991.  The Board has considered that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  In this case, there is no lay allegation of continuous joint symptoms since separation from service in 1991, and the other evidence weighs against such a finding.  Rather, the Veteran's allegation is that his joint pain progressively developed over time. 

Post-service, there is no evidence of arthritis within one year of separation from service in 1991.  The presumption of in-service incurrence for chronic diseases is thus not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Post-service, with regard to a nexus, there is probative medical evidence of record that clearly weighs against a relationship between his current knee and joint arthritis with any injury from his period of military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  In fact, the Veteran has submitted no probative medical evidence of a nexus.  

In this regard, a September 2010 National Guard Memorandum indicated that the Veteran underwent surgery for his knees in 2009.  He also had physical therapy.  He was placed on permanent profile and eventually determined to be medically disqualified for National Guard duty.  Of importance, it was noted that his knees problems were progressive, developing over time.  No relationship was established to any in-service injury in this record.  

With regard to a nexus, in its May 2014 remand the Board asked a VA examiner to respond to the following inquiries for the Veteran's claimed joint pain and bilateral knee disorder:

.... provide an opinion regarding whether each is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis?  

(b) For each disorder that the examiner determines is either (i) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (ii) a disease with a clear and specific etiology and diagnosis, the examiner must opine whether it is "at least as likely as not" (i.e., 50 percent or more probable) that each is related to service, including the assumed environmental Persian Gulf hazards.  The examiner must discuss the Veteran's assertion that his joint pain, knee problems, and bilateral restless leg syndrome developed progressively over time as the result of a documented July 1988 active duty injury in which the Veteran fell off the canopy of F-4 aircraft, according to the contemporary service treatment records from July 1988. 

In response, in August 2014 a VA examiner provided a Persian Gulf examination and medical opinions for the joint pain and bilateral knee issues.  After an interview and examination of the Veteran, the VA examiner concluded that joint pain is the result of osteoarthritis involving various joints (knees, shoulders) and chondromalacia patella (knees).  This represents a diagnosed disease with a clear and specific etiology.  There is no evidence from the medical records or physical exam of a generalized inflammatory arthritis or systemic rheumatic disease (and recent laboratory studies for the presence of an inflammatory arthritis including rheumatoid arthritis were negative).  Moreover, the bilateral knee disorder is osteoarthritis and chondromalacia patella, a diagnosed disease with a clear and specific etiology.  According to the examiner, the history and physical examination were not consistent with a diagnosis of fibromyalgia or chronic fatigue syndrome.  

The August 2014 VA examiner reasoned that the veteran's osteoarthritis involving multiple joints, including the knees, "developed gradually over time" which is the typical pattern of development of osteoarthritis.  This is the result of aging and obesity (BMI documented 34.7 on 10/16/2013), but "is not related to the fall from the aircraft which occurred in July 1988."  The service records related to that injury documented injury to the heels, but not to knees, shoulders or other joints.  "In other words, the osteoarthritic condition in this veteran's joints developed gradually over time just as it does in a large number of persons as they age, not as a result of exposure to specific hazards in the Gulf War theater."  Therefore, it is less likely than not that the veteran's joint pain and knee condition are related to military service, including exposure to Persian Gulf hazards, or to the July 1988 injury.  The VA examiner added that the veteran's additional musculoskeletal complaints (reported neck pain, elbow tendonitis) do not represent a systemic connective disease or inflammatory arthritis and are not related to the July 1988 injury.  After objective laboratory testing, the examiner found no evidence of inflammatory, infectious, or autoimmune arthritis of the joints.  

In an October 2014 addendum opinion, the VA examiner added that "[w]ith regard to joint and knee pain, it is the result of osteoarthritis involving various joints, including knees, shoulders, hands and chondromalacia patella involving the knees. These represent diagnosed diseases with a clear and specific etiology.  It is less likely than not that the joint pain and knee arthritis are related to service, including the assumed environmental Persian Gulf hazards or to the July 1988 injury."

Overall, the August 2014 and October 2014 VA Persian Gulf examinations and opinions were thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's in-service, National Guard, and post-service medical records.  There is no contrary medical opinion of record and there is no lay assertion regarding continuity of symptomatology.  

With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is competent to report purported joint and knee symptoms during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  However, he has not alleged in-service joint symptoms followed by continuity of symptomatology.  Additionally, he is not competent to relate current knee and joint disorders such as arthritis to service as such a relationship is not a condition readily observable by the senses, and is distinguishable from such conditions as tinnitus, varicose veins, and flat feet.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. 

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the August 2014 VA examiner, who determined that the Veteran's current knee and shoulder arthritis and left elbow tendinitis did not originate during service.  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the August 2014 VA examiner reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

With regard to the Persian Gulf presumption, joint pain is listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  However, there is no probative evidence of record establishing a chronic disability pattern for joint and knee pain from either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii).  The August 2014 VA examiner, in particular, stated that the Veteran's knee pain and joint pain had a "clear and specific" etiology - osteoarthritis due to aging and obesity.  These findings were confirmed by X-rays in the record.  In contrast, for a Persian Gulf disability to be service-connected, it must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).  In making this determination, the Board acknowledges that lay persons such as the Veteran are competent to report objective signs of illness such as widespread joint or knee pain.  38 C.F.R. § 3.317(a)(3); Gutierrez, 19 Vet. at 9-10.  However, although the Veteran is competent and credible in his description of knee, shoulder, and left elbow joint pain, the VA examiner had attributed these symptoms to a diagnosis of arthritis and tendonitis with a specific non-service related etiology.  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted in this case for the Veteran.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for bilateral knee and joint pain disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Secondary Service Connection for Sleep Apnea 

The Veteran contends that his sleep apnea disorder is aggravated by his service-connected thoracolumbar spine disability, as his sleep is disturbed by his spine pain and discomfort.  The Veteran is service-connected for thoracolumbar spine degenerative disc disease.  

The first and most fundamental requirement for any service-connection claim, either on a direct or secondary basis, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, National Guard records document the first diagnosis of sleep apnea in 2009-2010, based on a sleep study.  Thus, the evidence clearly reveals a current sleep apnea disability.  As a thoracolumbar spine degenerative disc disease is a service-connected disability, the only issue for resolution is whether thoracolumbar spine degenerative disc disease  caused or aggravated the Veteran's sleep apnea disorder.  

In this regard, a disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

A VA medical opinion regarding the aggravation facet of the secondary service connection claim must be provided.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (holding that a VA examiner's opinion that the claimed disability was "related to" factors other than a veteran's service-connected disability was insufficient, as it did not clearly encompass a discussion of aggravation). 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to secondary service connection, there is probative medical evidence of record that demonstrates the Veteran's sleep apnea disorder is aggravated or worsened beyond its natural progression by his service-connected thoracolumbar spine degenerative disc disease.  38 C.F.R. § 3.310(b); Velez v. West, 11 Vet. App. 148, 158 (1998).  Specifically, the August 2014 VA examiner opined that "it is at least as likely as not that the veteran's sleep disorder is chronically aggravated or worsened by his thoracolumbar spine condition...."  The VA examiner reasoned that the veteran reported that he often awakens during the night with joint pain, back pain and restless legs.  The Veteran estimates that he awakens approximately every two hours, and he continues to feel fatigued during the day.  The examiner added that since the degree of obstructive sleep apnea documented on his sleep study was mild and his sleep pattern is considerably disturbed by history, the Veteran's other conditions (thoracolumbar spine degenerative disease and restless legs syndrome) aggravate the sleep disturbance by 50 percent.  In addition, a private medical letter from Prairie Medical Group dated in January 2010 also indicated that the Veteran's service-connected thoracolumbar spine arthritis contributes to his "sleep disturbance."  Overall, these opinions provide strong evidence in support of secondary service connection for sleep apnea.  There is no contrary medical opinion of record.
 
Accordingly, the evidence supports secondary service connection for a sleep apnea disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted as to that issue.  The Board is granting secondary service connection for a sleep apnea disorder on the basis of being aggravated by his service-connected thoracolumbar spine disability. 
ORDER

Service connection for joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.   

Service connection for a bilateral knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.    

Subject to the provisions governing the award of monetary benefits, service connection for a sleep apnea disorder as secondary to a service-connected thoracolumbar spine disability is granted.    


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claim for bilateral restless leg syndrome, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.    

First, remand is required to obtain an adequate etiological opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  

In its May 2014 remand, in light of 38 C.F.R. § 3.317, the Board asked a VA examiner to respond to the following inquiry for the Veteran's claimed bilateral restless leg syndrome:

.... provide an opinion regarding whether each is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis?  

In response, in August 2014, a VA examiner provided a Persian Gulf examination and medical opinions for the bilateral restless leg syndrome issue.  In one instance in the report, the VA examiner stated that the Veteran's bilateral restless leg syndrome represents a diagnosed disorder (documented in medical records in 2006 and treated with Requip) "with a clear and specific etiology."  However, in another instance, the VA examiner stated that "[t]he etiology of restless leg syndrome is unclear."  "In most instances it is felt to be a primary idiopathic disorder (UpToDate 'Clinical manifestations and diagnosis of restless legs syndrome in adults'), and a genetic basis is also suspected."  In an October 2014 addendum, the same VA examiner assessed that "[w]ith regard to the restless leg syndrome, it is a diagnosed disease with a clear and specific etiology."  No rationale was provided on that occasion.  In any event, the VA opinions rendered are contradictory and confusing.  Therefore, the VBMS file will be returned for an addendum opinion.  If the same August 2014 VA examiner is not available, another qualified VA clinician will provide the addendum opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion from the August 2014 VA Persian Gulf examiner.  If this VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination necessary.  Access to the electronic VBMS claims file must be made available to the examiner for review.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

Regarding the Veteran's claimed bilateral restless leg syndrome, provide an opinion regarding whether it is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis?  

The Board notes that the August 2014 examiner's answer to the above inquiry was not clear.  In one instance, the VA examiner stated that the Veteran's bilateral restless leg syndrome represents a diagnosed disorder (documented in medical records in 2006 and treated with Requip) "with a clear and specific etiology", but then noted that that "[t]he etiology of restless leg syndrome is unclear."  The examiner must clarify this discrepancy.   In particular, the examiner should address whether the Veteran's bilateral restless leg syndrome is "a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology."  In this regard, a "medically unexplained chronic multisymptom illness" is defined as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii)).  

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for service connection for bilateral restless leg syndrome must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


